
	

114 HR 3345 IH: Downwinders Compensation Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3345
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Gosar (for himself, Mrs. Kirkpatrick, Mr. Franks of Arizona, Mr. Amodei, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Radiation Exposure Compensation Act for purposes of making claims under such Act based
			 on exposure to atmospheric nuclear testing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Downwinders Compensation Act of 2015. 2.Inclusion under the Radiation Exposure Compensation ActSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—
 (1)in subparagraph (B)— (A)by striking that portion of; and
 (B)by striking that consists of townships 13 through 16 at ranges 63 through 71; and (2)in subparagraph (C), by inserting all acreage in any county all or part of which is located in before that part.
			3.Denial of charitable deduction for contributions that have a prerequisite for purchasing tickets to
			 a college
			 sporting event
 (a)In generalSection 170(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (1)Contributions that have a prerequisite for purchasing tickets to a college sporting eventNo deduction shall be allowed under subsection (a) for any contribution that has a prerequisite for purchasing tickets to a college sporting event..
 (b)Effective dateThe amendment made by subsection (a) shall apply to contributions made after the date of the enactment of this Act in taxable years ending after the date of the enactment of this Act.
			
